Case 15-11089-TPA        Doc 89    Filed 12/14/20 Entered 12/14/20 17:27:25 Desc Main
                                   Document     Page 1 of 3                FILED
                                                                           12/14/20 4:32 pm
                                                                           CLERK
                                                                           U.S. BANKRUPTCY
                                                                           COURT - WDPA

                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 JEFFREY MARTIN FELDMILLER and                   :    Case No. 15-11089-TPA
 SANDRA LEE FELDMILLER,                          :    Chapter 13
           Debtors.                              :
                                                 :
          RONDA J. WINNECOUR,                    :    Related to Doc. No. 74, 77
          CHAPTER 13 TRUSTEE,                    :
               Movant,                           :
                  v.                             :
          NEWREZ, LLC D/B/A                      :    Hearing: Feb. 3, 2021 at 10:00 A.M.
          SHELLPOINT MORTGAGE                    :
          SERVICING,                             :
               Respondent.                       :
                                  ORDER TO SHOW CAUSE

               On December 9, 2020, a status conference was held on the Response to Notice of

Final Cure Payment (“Response”) (Doc. 77). The Chapter 13 Trustee appeared at the hearing

and explained that her calculation was, in fact, correct, and the Response filed by NewRez, LLC

d/b/a Shellpoint Mortgage Servicing (“Lender”), was baseless. As a result, the Court approved

the Trustee’s Notice of Final Cure. The Court, however, is extremely disappointed that Counsel

for the Lender failed to appear at the hearing, especially considering the Court’s Order setting the

hearing on the Response predicted this exact scenario of the Lender filing a Response without a

reasonable basis, in violation of Fed.R.Bankr.P. 9011. This Response has wasted the Court’s

time and further delayed the Debtors’ case from being completed. As a result, the Court cannot

allow frivolous filings such as the Response to continue and will not allow its scheduling orders

to remain ignored. Therefore,




                                                 1
Case 15-11089-TPA        Doc 89    Filed 12/14/20 Entered 12/14/20 17:27:25              Desc Main
                                   Document     Page 2 of 3




               AND NOW, this 14th day of December, 2020, for the reasons stated above and at

the December 9th status conference, it is hereby ORDERED, ADJUDGED, and DECREED that:


               (1)     An Order to Show Cause is issued against:


               (a)     Mukta Suri, Authorized Representative of NewRez, LLC
                       d/b/a Shellpoint Mortgage Servicing,

               (b)     Jack Navarro, Chief Executive Office,              Shellpoint
                       Mortgage Servicing, and

               (c)     A Representative of NewRez, LLC d/b/a Shellpoint
                       Mortgage Servicing, with full knowledge of the filing of
                       the Response and authority to bind NewRez, LLC
                       regarding correction of this matter, respond to the Court’s
                       inquiries regarding the same, and describe the protective
                       action taken by NewRez, LLC to assure this conduct does
                       not occur in this future,

 to personally appear at a hearing is scheduled for February 3, 2021 at 10:00 A.M. to be held by

the Zoom Video Conference Application and explain why said parties should not be sanctioned,

including but not limited to a monetary sanction and/or denial of its claim, for running afoul of

Fed.R.Bankr.Proc. 9011 by failing to properly investigate its claim before filing a response and

failing to attend the December 9th hearing on the Notice of Final Cure (Doc. 74) and/or taking

the necessary steps to withdraw its Response after the Court issued its November 2nd Order

outlining the ramifications of failing to properly investigate the Response prior to filing or at the

very least, after receiving notice of the Court’s November 2nd Order.




                                                 2
Case 15-11089-TPA         Doc 89     Filed 12/14/20 Entered 12/14/20 17:27:25          Desc Main
                                     Document     Page 3 of 3



               (2)      The Parties must comply with Judge Agresti’s Amended Notice of

Temporary Modification of Appearance Procedures, dated and effective June 10, 2020, which

can be found on the Court’s website at https://www.pawb.uscourts.gov/sites/default/

files/pdfs/tpa-proc-appearances.pdf.


               (3)      Initializing Zoom Hearing:    To join the Zoom hearing please initiate and

use   the   following    link   at   least   15   minutes   prior   to   the   scheduled   hearing

time: https://www.zoomgov.com/j/16021303488, or use the following Meeting ID: 160 2130

3488. For questions regarding the connection contact Judge Agresti’s Staff Attorney Courtney

Helbling, at 814-464-9781.




                                                      Thomas P. Agresti, Judge
                                                      United States Bankruptcy Court
Case Administrator to serve:
      Mukta Suri, Esq.
             Bonial and Associates
             14841 Dallas Parkway
             Suite 425
             Dallas, TX 75254
             mukta.suri@bonialpc.com

               Supervisor, Bankruptcy Department
               NewRez, LLC
               1100 Virginia Drive, Suite 125
               Fort Washington, PA 19034

               Jack Navarro, CEO
               Shellpoint Mortgage Servicing
               PO Box 10826
               Greenville, SC 29603-0826

       Ronda Winnecour, Chapter 13 Trustee
       Michael Jan Janin, Esq.
       Debtor

                                                  3
